COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


S.W. DAY CONSTRUCTION CORPORATION AND
 PENNSYLVANIA GENERAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 1965-04-1                                          PER CURIAM
                                                                   JANUARY 18, 2005
JOEL S. COPLON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Iris W. Redmond; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellants.

                 (Alan P. Owens, on brief), for appellee.


       S.W. Day Construction Corporation and its insurer (hereinafter referred to as

“employer”) appeal a decision of the Workers’ Compensation Commission finding that employer

failed to meet its burden of proving that Joel S. Coplon (1) refused to cooperate with vocational

rehabilitation; and (2) unjustifiably refused a bona fide offer of selective employment. We have

reviewed the record and the commission’s opinion and find no reversible error. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Coplon v. S.W. Day

Construction Corporation, VWC File No. 202-22-54 (Aug. 11, 2004). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.